Case 8:18-cv-03052-CEH-SPF Document 63 Filed 03/30/20 Page 1 of 5 PageID 469



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

    JOHN A. DIAZ,                                 )
                                                  )
             Plaintiff,                           ) CASE NO. 18-cv-03052-CEH-SPF
                                                  )
    v.                                            )
                                                  )
    CHAPTERS HEALTH SYSTEM, INC.,                 )
                                                  )
             Defendant.                           )

     UNOPPOSED MOTION TO EXTEND CERTAIN DEADLINES TO ALLOW NON-
    PARTIES BANK OF AMERICA AND WELLS FARGO TO FULLY COMPLY WITH
     SUBPOENAS AND TO FACILILATE PROPER NOTICE TO CLASS MEMBERS

           Plaintiff, John A. Diaz, moves the Court to extend the following deadlines to allow non-
parties Bank of America and Wells Fargo to fully comply with subpoenas, including resolution of
the pending Motions to Compel. See ECF No. 56 (Motion to Compel Wells Fargo to Comply with
Plaintiff’s Subpoena to Produce Class Member Data) and ECF No. 62 (Motion to Compel Bank
of America to Comply with Plaintiff’s Subpoena to Produce Class Member Data).

                                                         Current Deadline     Proposed Deadline
     Deadline for notice of the Settlement to be sent
     to the Settlement Class Members                       April 6, 2020         May 22, 2020
     Plaintiff to file attorney fee petition              April 22, 2020         June 5, 2020
     Deadline for Settlement Class Members to
     request exclusion or file objections (Opt-Out and
     Objection Deadline)                                   May 6, 2020          June 22, 2020
     Deadline for Settlement Class Members to submit
     a Settlement Claim Form (Claim Deadline)              May 6, 2020          June 22, 2020
     Deadline for Parties to file the following:
     (1) List of persons who made timely and proper
     Requests for Exclusion (under seal);
     (2) Proof of Class Notice; and
     (3) Motion and memorandum in support of final
     approval, including responses to any objections.      May 28, 2020          July 10, 2020
     Final Approval Hearing                               June 23, 2020         July 21, 20201

1
    or as soon thereafter as possible.
Case 8:18-cv-03052-CEH-SPF Document 63 Filed 03/30/20 Page 2 of 5 PageID 470




        Since this case was preliminarily approved, it has been very active, and Plaintiff has
worked diligently to facilitate each bank’s compliance with his subpoena. During this process, not
all banks have been equally responsive in producing the requested class member data, the balance
of which Plaintiff believes will be forthcoming in the short term. Plaintiff therefore seeks a modest
extension of the remaining deadlines in this case to complete this critical process. As good cause
for granting the requested relief, Plaintiff states as follows:
    1. On January 6, 2020, the Court approved Plaintiff’s Unopposed Motion and Memorandum
in Support of Class Certification and Preliminary Approval of Proposed Class Action Settlement
[ECF No. 26], and ordered Plaintiff to provide notice of the settlement to the class members by
April 6. 2020 [ECF No. 35].
    2. In order to be proactive, Plaintiff began sending subpoenas to twenty-eight banks,
including Wells Fargo and Bank of America, requesting class member data, on December 22,
2020. The return date on the first round of subpoenas was January 10, 2020.
    3. A small handful of banks, including Wells Fargo and Bank of America, failed to timely or
substantively respond to the subpoena. Accordingly, on February 19, and in an effort to avoid court
intervention, a second round of subpoenas were sent to the initially non-responsive banks. The
return date on the second round of subpoenas was March 6, 2020,
    4. By March 13, 2020, twenty-six of the twenty-eight subpoenaed banks, had responded fully
and substantively to the subpoenas - the sole exceptions being Wells Fargo and Bank of America,
    5. As a last resort, Plaintiff had no choice other than to file motions to compel Wells Fargo
and Bank of America to comply with Plaintiff’s subpoena to produce class member data [ECF
Nos. 56 and 62, respectively]. The Wells Fargo motion was filed on March 13, 2020. The Bank of
America motion was filed on March 24, 2020.
    6. As of Friday, March 27, 2020, both Wells Fargo and Bank of America, through their
respective counsel, have been in contact with Plaintiff’s counsel, and efforts are underway to
procure their compliance with the subpoenas. To date, Wells Fargo has provided approximately
half of its class member data whereas Bank of America has produced nothing.
    7. Well Fargo has represented that it should be able to produce the remainder of
approximately 2,000+ accounts on or before April 10, 2020.



                                                   2
Case 8:18-cv-03052-CEH-SPF Document 63 Filed 03/30/20 Page 3 of 5 PageID 471



   8. Numerous times, the undersigned counsel has requested for a date certain on which Bank
of America will comply with the outstanding discovery. To date, Bank of America has only stated
that it is reviewing the requests for the approximately 4,200+ (outstanding) accounts.
   9. Plaintiff will further address the outstanding discovery with Bank of America via his
Motion to Compel now on file with this Honorable Court at ECF No. 62.
   10. As a consequence of the outstanding discovery in this matter, the class administrator,
Kurtzman Carson Consultants, KCC, has informed Plaintiff that it can no longer meet the April 6,
2020, deadline for mailing of class notice. Critically, Wells Fargo and Bank of America account
holders, cumulatively, comprise more than 20% of the class.
                                  MEMORANDUM OF LAW
       Good cause exists for granting the requested extension to permit Plaintiff to complete this
process to in order to identify and provide notice to the Class. See Sosa v. Airprint Sys., Inc., 133
F.3d 1417 (11th Cir.1998). As set forth above, Plaintiff has been diligent in his efforts to meet the
deadline to complete subpoenas necessary to obtain information from account holder banks, but
due to the circumstances described, infra, needs additional time to complete the process.
       District courts have broad discretion and authority in controlling and managing pretrial
discovery matters. Perez v. Miami–Dade County, 297 F.3d 1255, 1263 (11th Cir.2002); Phipps v.
Blakeney, 8 F.3d 788, 790 (11th Cir.1993). Federal Rule of Civil Procedure 16(b)(4) sets forth
that: “A schedule may be modified only for good cause and with the judge's consent.” “Good
cause” has been defined as a “sound basis or legitimate need to take judicial action.” In re
Alexander Grant & Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987)). EEOC v. Doherty Grp., Inc.,
No. 14-cv-81184, 2017 U.S. Dist. LEXIS 34787, at *10 (S.D. Fla. Feb. 28, 2017). The Eleventh
Circuit has adopted the diligence of the moving party in attempting to meet the scheduling order
deadlines as a factor for determining whether good cause for amendment exists. See Green Island
Holdings, LLC v. British Am. Isle of Venice (BVI), Ltd., 521 F. App'x 798, 800 (11th Cir. 2013)
(“This court has considered the diligence of the party seeking leave to amend a factor in the good-
cause analysis.”); Sosa, 133 F.3d at 1418.
       In the instant case, Plaintiff has vigorously pursued the information from the carriers;
nevertheless, the subpoena process cannot be completed within the deadline indicated in the
Scheduling Order due to circumstances beyond Plaintiff’s control. Plaintiff is eager to complete



                                                 3
Case 8:18-cv-03052-CEH-SPF Document 63 Filed 03/30/20 Page 4 of 5 PageID 472



the subpoena process but needs a modest extension of time to do so. This request is not made for
the purpose of delay, but in the interest of justice.
           WHEREFORE Plaintiff respectfully requests that this Court extend the case deadlines
as follows:

                                                          Current Deadline      Proposed Deadline
     Deadline for notice of the Settlement to be sent
     to the Settlement Class Members                        April 6, 2020          May 22, 2020
     Plaintiff to file attorney fee petition                April 22, 2020         June 5, 2020
     Deadline for Settlement Class Members to
     request exclusion or file objections (Opt-Out and
     Objection Deadline)                                     May 6, 2020           June 22, 2020
     Deadline for Settlement Class Members to submit
     a Settlement Claim Form (Claim Deadline)                May 6, 2020           June 22, 2020
     Deadline for Parties to file the following:
     (1) List of persons who made timely and proper
     Requests for Exclusion (under seal);
     (2) Proof of Class Notice; and
     (3) Motion and memorandum in support of final
     approval, including responses to any objections.       May 28, 2020           July 10, 2020
     Final Approval Hearing                                 June 23, 2020          July 21, 20202

                            CERTIFICATION OF RULE 3.01(g) CONFERRAL
           I hereby certify that I have conferred with opposing counsel regarding the relief requested
in this motion, and am authorized to state that Defendant has no opposition thereto.

           DATED: March 30, 2020
                                                Respectfully submitted,

                                                s/ Scott D. Owens
                                                Scott D. Owens, Esq.
                                                Scott D. Owens, P.A.
                                                3800 S. Ocean Dr., Ste. 235
                                                Hollywood, FL 33019
                                                Tel: 954-589-0588
                                                Fax: 954-3370-666
                                                scott@scottdowens.com



2
    or as soon thereafter as possible.

                                                    4
Case 8:18-cv-03052-CEH-SPF Document 63 Filed 03/30/20 Page 5 of 5 PageID 473



                               CERTIFICATE OF SERVICE
       I hereby certify that on March 30, 2020, I electronically filed the foregoing document with

the Clerk of this Court using the CM/ECF. I also certify that the foregoing document is being

served this date via US mail and/or some other authorized manner for those counsel or parties on

the service list below, if any, who are not authorized to received electronically Notices of

Electronic Filing.

                                            By: s/ Scott D. Owens
                                               Scott D. Owens, Esq.




                                                5
